                                                                                                           lobn P. Newmn•




                                                  Nov6nber3,20l4




        Matthew Graves, Esquire                                          Via Email Only
        Law Offices of Shapiro & Kitsch
        555 Perkins Road E.,ttended, 2nd Floor
        Memphis, 1N 38117

               RE:     Regina M. Driskill                        Chapter 13 #: 11-34102
                       Regions Bank                              Account: 3006035640

        DearMatt:

                When we got the reiwatel'IJellt figure, we sent it to our client to review and she bas now
        questioned its accuracy because .ifthe attached documentation on the mortgage payment history.
        I will highlight and list these in order for your benefit;

            l. Effective August l, 2012 the payment changed to $597.33 apparently due to lack of
               homeowners insurance for the property. Your client bad been previously escrowing taxes
               only. From August tbrOilgh December, 2012 the payment would have been $597.33 but
               Ms. Driskill obtained UJS'.mmce in January, 2013.

           2. Enclosed is a copy of her binder of insurance beginning January, 2013.

           3. The Notice of Payment Change in the case did not a<ljust the payment and stop charging
              insurance with the July. 2013 Notice of Payment Change effective August l, 2013. Copy
              at1ached. The payment did not aqjusl unlJl August, 2013 to $275.98. Therefore from
              January, 2013 through Jcly, 2013 there is an overcbargl: and :fiiilure to account for a
              reduction:in fon:ed placed insurance on 1he escrow. We.have noinfcmnation regarding
              this credit and why it was not acljusted at the time.   ·

           4. When you filed your Motion for Relief in 2014, you recited the payment on the account
              was $597.33 which is not correct. The Notice of Paymeot Change your client filed in
              July, 2913 prior to the Motion showed it bad adjusted downwani beginning August 1,
              2013 to$275.98. Even::;Q, she did have insurance through the :firstsevenmonlbs of2013
              prior h? the adjustment down and that should have been reduce,hnd bet credit.applied to
               the·escrow: · ·        ·   ·                  ·


      laodrnadc<".enrerSomhTom:i; SaiteS-570 • llll Nonhshore Om<. Koo"1'ilk. TN 37919 • 565.5SS51Jlp • 865S88.6l43f
        W=g:,te Oiiia Complex • 2600 W. AM,a, Jolmson Hwy. • Morristown. TN 37814 • 865588.511 Ip • 865.588.6143f
                        Websit«   WWW~ •                    E-mail, r i ~ J " < . C O l l l
                      •Certifi,das <"""-"'= &mloraplcy Sp«iolist, by-The Tm= O,,,,m"'""'
Case 3:18-cv-00102-JRG-DCP        Document        37-15 Filed 09/18/19 Page 1 of 3 PageID #: 147
                                   ~ Contizmrng r.egu J.ch:,catioo "Uld ~ o n . .
                                                                                                                  John p N,,wtoo•




               5. Since the beginning nf2013 when it appears that she brought the account cw:reot through
                  the attached corresponde= ti'om Regio_ns Baolc din:ctly at the time, copy attached, 3S of
                  the end of December, 2012 she was cunent through the month of December, 2012 except
                  for $166.46. Tberefm::e I ha~'!: attached my arrearage calculation which would begin with
                  the January, 2013 payment !.lUd, based on the payment cbang(:, the payment would be
                  $275.98 from January of 20l.3 up to October, 2014 since lhe payment change did not
                  coine in this calendar year, fue total amount would have been $6,071.5<>. My client bas
                  produced during this time funne receipts totaling $1,392.46 which would leave a balance
                  due through October, 2014 l'f$4,679.10 rather than the amount your client calculated of
                  $6,529.02.

               6. The Agreed Order for relief with the reinstatement needs to be accur,rte since my client's
                  assis1:l!Jlre from a local agen::y wants an accm-ate number.

               In oo:ler to double check the number, we need your client to provide an accurate accounting
       from December, 2012 to the preserit date since they have failed to provide a new Notice of
       Payment Change in July, 2014so we cantleteo:uine:li:om the letter of December 20, 20~2 .
       forward the charges to the account as well as the payments a n d ~ applied. As Slated, ~y .
       client bas the resource to help her bring this current but we want to make sure that she is not -
       being overcharged at     this
                                  time.                                       .. .

                                                      Very truly yow:s,


                                                        --~
                                                       John P. Newton

       JPN/mks
       Eru:.
       CC:        Client




   LandmmCenterSouth Tower, Suite S-570 , Jill NortbsiwreDrive. Knoxville. 1N 37919 • 865.588.Slllp • 8QS.58&.6143f
       Westg,,te Offia: Complex • 2600 W: Andre-• Jobmon H-,q. • Monisrown, TN 37814 • 865.588.Slllp • 865.588.6143f
                   Website: www.mayer.m,'ru:wton.com • E-mail, richanlmaycr@ri~
                         '"Certified : a s ~ Baohuptcy Spec:i:aiists 1-Jy '1hr kn r : :".'.:ornmfis:sion
Case   3:18-cv-00102-JRG-DCP onDocument  OQtimling I.cpl37-15       Filed
                                                        Edacnion -'U1d          09/18/19 Page 2
                                                                         Sp::tjaiintioo.                   of 3 PageID #: 148
Maggie Smith

From:                                     Maggie Smith <msmith@mayerandnewton.com>
Sent:                                     Monday, November 03, 2014 2:27 PM
To:                                       'mgraves2@logs.com'
Cc:                                       'John Newton'
Subject:                                  Regions Bank & Regina Driskill Chapter 13: 11-34102
Attachments:                              LTR TO MATT GRAVES RE REINSTATEMENT FIGURE 11-03-14.pdf;
                                          REGIONS· [1] NOTICE OF PMT CHANGE 07-10-12.pdf; REGIONS·
                                          [2] INSURANCE BINDER PAID FOR BY CLT 01-15-13,pdf; REGIONS·
                                          [3] NOTICE OF PMT CHANGE 07-09-13.pdf; REGIONS· [4] LTR TO
                                          CLT 12-20-12 & PMTS MADE BY CLT 01-31-13.pdf; REGIONS· [5]
                                          LTR TO Ci.T - PMT CHANGE 06-13-13.pdf; REGIONS • [6] ANNUAL
                                          MORTGAGE STMT 02-03-14.pdf; REGIONS - [7] PROOF OF CLAIM
                                          01-04-12.pdf; REGIONS· [8] LTR FR SHAPIRO· REINSTATEMENT
                                          TOTAL 10-23-14.pdf


Mr. Graves:

I have attached a letter from John Newton regarding the reinstatement figures from Regions on this
case. He has also included several documents which I will scan in separately.

Please let him know if you have questions.

Maggie

Maggie Smith
Administrative Paralegal
Law Office of Mayer & Newton
1111 Northshore Dr., Suite 5-570
Knoxville, TN 37919
(865) 588-5111
~.!!lith@mayerandnewton.com

CONFIDENTIALITY NOTICE: This email message and any accompanying data or files is confidential and may contain prfVileged information intended
only for the named recipient(s). lf you are not the intended. recipient(s), you are hereby notified that the dissemination, distribution, and or copying of this
message is strictly prohibited. If you receive this message in error, or are not the named recipient(s), please notify the sender at the email address
above, delete this email from your computer, and destroy any copies in any form immediately. Receipt by anyone other than the named recipient(s) is
not a waiver of any attomey-c!ient, work product, or other applicable privilege.




                                                                                1

 Case 3:18-cv-00102-JRG-DCP Document 37-15 Filed 09/18/19 Page 3 of 3 PageID #: 149
